DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTION/RESTRICTIONS
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
Invention I – Claims 1-14, drawn to a radar system comprising first and second small aperture radar devices physically distributed and connected to a radar control processing unit, classified in G01S 13/87.
Invention II – Claims 15-21, drawn to a bi-static radar system comprising first and second multi-antenna radar devices, classified in G01S 13/003.

The Inventions are independent or distinct, each from the other because Inventions I and II are directed to related inventions.  The related Inventions are distinct if: 
the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; 
the inventions do not overlap in scope, i.e., are mutually exclusive; and 
the inventions as claimed are not obvious variants.1
“a second signal processor component…configured: to process target returns and an eavesdropped signal…with fast and slow time processing steps…”, not required by Invention II.  Conversely, Invention II requires “determining…a time offset value Δt0 between the first and second multi-antenna radar devices”, not required by Invention I.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate Classification thereof;
A separate status in the art when they are classifiable together; and/or
A different field of search.2
In the instant case, the Inventions have separate classifications, as noted above.  Furthermore, the materially different functions noted above would require a different field of search by employing different search queries.
A telephone call was made to Joanna G. Geld on Friday, 04/23/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed3 and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103 or pre-AIA  35 U.S.C. § 103(a) of the other invention.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  For more information about the PAIR system, see: https://ppair-my.uspto.gov/pair/PrivatePair. 









/TMH3/Examiner, Art Unit 3648

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP § 806.05(j)
        2 MPEP § 808.02
        3 37 CFR 1.143